Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-5, 16, 21, 27, 32, 33, 36-38, 41, 47 and 51), corneal dystrophy and a ROCK inhibitor in the reply filed on March 9, 2022 is acknowledged. 
Claims 6-15, 17-20, 22-26, 28-31, 34-35, 39-40, 42-46, 48-50, 52, 53-65 and 67-115 are canceled. Claims 1-5, 16, 21, 27, 32-33, 36-38, 41, 47, 51, 66 and 116-118 are pending. Claims 66 and 116-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claim 21 and 37 are also withdrawn from further consideration because of non-elected species. Upon reconsideration, the species election among corneal dystrophy, anterior corneal dystrophy, stromal corneal dystrophy, posterior dystrophy, Fuchs endothelial dystrophy, congenital hereditary endothelial dystrophy, posterior polymorphous corneal dystrophy and Election was made without traverse in the reply filed on March 9, 2022.
3.	Claims 1-5, 16, 27, 32, 33, 36, 38, 41, 47 and 51 are under examination with respect to corneal dystrophy and a ROCK inhibitor in this office action.




Claim Rejections
4.	Claims 2-5 are objected to because of the following informalities:  the limitation “the subject comprises a non-inflammatory ocular disorder” is unclear because it is unclear what Applicant intended to include within the claimed subject. The meaning of “comprise” means “be made up of” or “make up or constitute” whereas a subject is not made up of a disease or does not make up or constitute the recited diseases. A subject can have a disease or suffer from a disease, wherein the disease comprises the recited diseases.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite because claim 5 recites different diseases that include inflammatory ocular disorders, for example, keratitis or ocular infection because keratitis is a corneal ulcer and is an inflammation or irritation of the cornea and ocular infection also causes inflammation. However, claim 5 depends from claim 4 that recites non-inflammatory ocular disorder and thus the limitation recited in claim 5 contradicts the limitation recited in claim 4 or 3. 
  Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites different diseases that include inflammatory ocular disorders, for example, keratitis or ocular infection because keratitis is a corneal ulcer and is an inflammation or irritation of the cornea and ocular infection also causes inflammation. However, claim 5 depends from claim 4 that recites non-inflammatory ocular disorder and thus the limitation recited in claim 5 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 16, 27, 32, 33, 36, 38, 41, 47 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing survival and reducing cell death of corneal endothelial cells (CECs) in a subject by administering -MSH to the subject or the subject, does not reasonably provide enablement for a method for treating CEC loss in a subject with all forms of the recited diseases as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 1-5, 16, 27, 32, 33, 36, 38, 41, 47 and 51 that is directed to a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-5, 16, 27, 32, 33, 36, 38, 41, 47 and 51 are drawn to a method of treating or preventing corneal endothelial cell (CEC) loss in a subject by locally administering to an eye of the subject a composition comprising an -MSH or a melanocortin receptor binding derivative of the -MSH. The claims encompass treating, preventing and curing CEC loss in a subject with an undefined disorder in view of paragraphs [0137]-[0139] of the published publication. The claims also encompass using structurally and functionally undefined melanocortin receptor binding derivative of the -MSH for treating, preventing or curing CEC loss in a subject with an undefined disorder/condition in view of paragraphs [0129]-[0133] of the published Application.
The instant invention is based on findings that CECs in mice or humans express receptor for -MSH; -MSH reduced the size of initial scratch in cultured human CEC line in a dose dependent manner; -MSH also reduced IFN-or TNF--induced CEC apoptosis in corneal cells harvested from mice and exposed to IFN-or TNF- in vitro, and  -MSH decreased CEC loss during storage and increases graft survival in high-risk allogeneic corneal transplantation (Examples 1-3, figures 1-13). Applicant extrapolates the above findings to the claimed method of treating or preventing CEC loss in a subject by locally administering to an eye of the subject a composition comprising an -MSH or a melanocortin receptor binding derivative of the -MSH.
First, Applicant is not enabled for a method of preventing or treating including preventing a person from getting CEC loss or curing CEC loss. The instant claims recite the limitation “treating or preventing corneal endothelial cell loss …", which encompasses preventing and curing CEC loss in a subject suffering all forms of diseases in view of paragraphs [0137]-[0139] of instant specification (based on published application).
[0137] "Treating" (or treatment of) a condition includes ameliorating at least one symptom of the particular condition, even if the underlying pathophysiology is not affected....the progressive worsening (e.g., the increasing intensity) of a symptom is slowed, reduced, or halted.
[0138] "Preventing" (or prevention of) a condition in a subject includes stopping a condition from occurring in the subject, who may be at risk of (e.g., predisposed to) the condition but has not yet been diagnosed as having it. Preventing a condition also includes delaying the onset of the condition.....
[0139] ... "therapeutically effective amount" refers to an amount which is effective in reducing, eliminating, treating, preventing or controlling a symptom of a disorder or condition. In various embodiments, the symptom comprises CEC loss (i.e. due to cell death), dysfunction, and/or abnormal morphology. The term "controlling" is intended to refer to all processes wherein there may be a slowing, interrupting, arresting, or stopping of the progression of a condition described herein, but does not necessarily indicate a total elimination of all symptoms, and is intended to include prophylactic treatment.
 However, neither the specification nor the prior art provides guidance as to how to prevent a person from having CEC loss caused by all possible mechanisms or cure CEC loss caused by all possible mechanisms.  Any individual has a potential to develop CEC loss caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which person among us would be susceptible to such CEC loss caused by all possible mechanisms, deficits or diseases or developing CEC loss caused by all possible mechanisms, deficits or diseases, and predict when the person would need administration of the claimed -MSH to prevent the CEC loss caused by all possible mechanisms, deficits or diseases. Neither the specification nor the prior art teaches that administration of the claimed -MSH can prevent a person from getting CEC loss caused by all possible mechanisms, deficits or diseases or cure CEC loss caused by all possible mechanisms, deficits or diseases. The cause of the CEC loss caused by all possible mechanisms, deficits or diseases can be due to a genetic mutation, which is a natural process. In addition, the causes of different forms of corneal degenerative diseases or CEC loss caused by all possible mechanisms, deficits or diseases are different. For example, retinal dystrophy encompasses many forms of diseases caused by different molecular mechanisms including aged macular degeneration, autosomal cone-rod dystropnhies, Sorsby’s fundus dystrophy and other inherited retinal dystrophy (see p. 237, abstract. Scullica et al. Documenta Ophthal. 2001. 102: 237-250). The inherited retinal dystrophy could be due misfolding of proteins or molecular chaperones, such as retinitis pigmentosa (RP), leber congenitor amaurosis (LCA) and Barde-Bied syndrome (BBS) (see p. 414-415, Chapple et al. Trends in Mol. Med. 2001. 7: 414-421). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing CEC loss caused by the diseases due to genetic deficits or mutations because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Applicant also fails to provide specific guidance as to what specific amount of the claimed -MSH or derivatives thereof can be used and thus would be effective to prevent or cure CEC loss caused by different diseases caused by any possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease.

Second, based on the specification, Applicant is enabled for reducing the size of initial scratch in cultured human CEC line or reducing IFN-or TNF--induced CEC apoptosis in corneal cells harvested from mice and exposed to IFN-or TNF- in vitro by -MSH in a dose dependent manner and also enabling for decreasing CEC loss during storage and increasing graft survival  -MSH decreases CEC loss during storage in high-risk allogeneic corneal transplantation (Examples 1-3, figures 1-13). However, the claims are not limited to the method and molecules set forth above but also encompass using structurally and functionally undefined -MSH derivatives for treating, preventing and curing diseases that cause CEC loss. 
Applicant obviously intended to treat, prevent or cure all forms of retinal dystrophy and all diseases by using the claimed pharmaceutical composition. However, the specification fails to provide a well-established correlation among different forms of retinal dystrophy and different diseases that are not treated by the same drugs or caused by the same mechanisms. While the skill level in the art is high, the level of predictability is low. It is known in the art that ocular diseases encompass many forms of diseases caused by different molecular mechanisms including aged macular degeneration, autosomal cone-rod dystropnhies, Sorsby’s fundus dystrophy and other inherited retinal dystrophy (see p. 237, abstract. Scullica et al. Documenta Ophthal. 2001. 102: 237-250). The specification fails to establish that all different forms of retinal dystrophy or different disorders caused by different mechanisms can be treated by the same drugs or same conditions or have the same effects by the same drugs. Thus, it is unpredictable whether one treatment in one specific disorder can be applied to another disorder in view of Scullica et al. (2001; see p. 237, abstract.) and Chapple et al. (2001; see p.414-415).
Further, it is known in the art that a single amino acid change on a molecule or protein can abolish the activity or binding ability of the molecule or protein. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 111:2129-2138, 1990). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310).  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210). The specification fails to teach what common structures and amino acid sequences are required for the claimed derivatives of -MSH to preserve the activity of -MSH in reducing CECs loss or enhancing survival of CECs in allogeneic corneal transplantation. The specification fails to teach what amino acid sequence can or cannot be changed or included in the claimed derivatives of -MSH. Thus, it is unpredictable what other -MSH derivatives are and whether other -MSH derivatives have the same activity as -MSH. A skilled artisan cannot contemplate what o other -MSH derivatives have the activity of enhancing survival of cone cells, and further to be used in the treatment of retinal dystrophy or other diseases. 
	Therefore, in view of the breadth of the claims, the lack of working example and guidance in the specification, the unpredictability of inventions, and the current status of the prior art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to the claimed method of treating or preventing CEC loss in a subject in vivo by an -MSH or derivatives thereof 


Claim Rejections - 35 USC § 112
6.	Claims 1-5, 16, 27, 32, 33, 36, 38, 41, 47 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
Claims 1-5, 16, 27, 32, 33, 36, 38, 41, 47 and 51 encompass using a genus of -MSH derivatives for a genus of melanocortin receptors. Claims 3-4 encompass treating a genus of non-inflammatory ocular disorders and a genus of non-autoimmune disorders. Applicant has not disclosed sufficient species for the broad genus of -MSH derivatives, the broad genus of melanocortin receptors, the broad a genus of non-inflammatory ocular disorders and the broad genus of non-autoimmune disorders. The specification only describes reducing the size of initial scratch in cultured human CEC line by -MSH in a dose dependent manner; reducing IFN-or TNF--induced CEC apoptosis by -MSH in corneal cells harvested from mice and exposed to IFN-or TNF- in vitro; decreasing CEC loss during storage by -MSH and increasing graft survival in high-risk allogeneic corneal transplantation by -MSH (Examples 1-3, figures 1-13). However, the claims are not limited to the agent and method set forth above but also encompass using structurally and functionally undefined -MSH derivatives for treating corneal endothelial cell (CEC) loss or for treating undefined non-inflammatory ocular disorders and undefined non-autoimmune disorders.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using -MSH in reducing the size of initial scratch in cultured human CEC line in a dose dependent manner; reducing IFN-or TNF--induced CEC apoptosis in corneal cells harvested from mice and exposed to IFN-or TNF- in vitro; decreasing CEC loss during storage and increasing graft survival in high-risk allogeneic corneal transplantation. However, Applicant is not in possession of using other structurally and functionally undefined -MSH derivatives for treating corneal endothelial cell (CEC) loss or for treating undefined non-inflammatory ocular disorders and undefined non-autoimmune disorders. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of -MSH derivatives. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other -MSH derivatives to the function of -MSH in reducing the size of initial scratch in cultured human CEC line in a dose dependent manner; reducing IFN-or TNF--induced CEC apoptosis in corneal cells harvested from mice and exposed to IFN-or TNF- in vitro; decreasing CEC loss during storage and increasing graft survival in high-risk allogeneic corneal transplantation or even in treating, preventing or curing all forms of diseases causing CEC loss. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other -MSH derivatives might be.  Since the common characteristics/features of other -MSH derivatives and diseases or conditions are unknown, a skilled artisan cannot contemplate the functional correlations of the claimed genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of-MSH derivatives, melanocortin receptors, non-inflammatory ocular disorders and non-autoimmune disorders.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of -MSH derivatives, melanocortin receptors, non-inflammatory ocular disorders and non-autoimmune disorders, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. 
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 16, 27, 32-33, 36, 38, 41 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamrah et al. (Transplantation, 2009; 88:180-187).
Claims 1-5, 16, 27, 32-33, 36, 38, 41 and 47 are drawn to a method of treating or preventing corneal endothelial cell (CEC) loss in a subject by locally administering to an eye of the subject a composition comprising an -MSH or a melanocortin receptor binding derivative of the -MSH. Dependent claims are directed to the subject comprises different diseases including different types of corneal dystrophy (claims 2 and 5), the subject comprises a non-inflammatory ocular disorder that is non-autoimmune ocular disorder (claims 3-4), wherein donor CECs have been administered to the subject (claim 16), wherein the effective amount is effective to reduce apoptosis, increase the number, migration and proliferation of CECs or to slow a decrease in the number of CECs (claim 27), in the form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension (claim 32), topically not systemic or to non-ocular (claim 33), wherein the effective amount is effective to prevent the density from decreasing by more than 50…or 500 cells/mm2 within the first 6 months after surgery (claim 36), wherein the composition is administered to the eye of the subject (a) less than 1, 2, 3, 4, 5, or 6 times per day; (b) about 1, 2, 3, 4, 5, 6, or 7 times per week; or (c) once daily (claim 38), further comprising detecting CECs of the subject before or after administration of-MSH (claim 41), the subject has been diagnosed as in need of Descement stripping or a transplant of corneal tissues or CECs (claim 47). 
Hamrah et al. teaches a method of increasing corneal graft survival in -MSH treated recipients with orthotopic corneal transplantation by subconjunctival -MSH injection twice weekly and the treatment significantly suppress delayed-type hypersensitivity (DTH) response and Th1 cytokines IL-2 and IFN-r in grafted hosts and promote graft survival (see p. 180; p. 182-183), which meets the limitations recited in claims 1-5, 16, 27, 32-33, 36, 38, 41 and 47. Hamrah teaches subconjunctival injection of 5ul (2.0ug each) synthetic -MSH in PBS for indefinitely or for four weeks (p. 181, 2nd subconjunctival injection of -MSH). 
The recipient receiving orthotopic corneal transplantation disclosed in Harmrah is a subject with a corneal injury as in claims 2 and 5, and is a non-inflammatory ocular disorder and non-autoimmune disorder as in claims 3-4. The recipient receiving orthotopic corneal transplantation disclosed in Harmrah is donor CECs have been administered to the subject as in claim 16. The a-MSH is in PBS, which is in aqueous solution as in claim 32, and the dose used in Harmrah’s method is 5ul (2ug each) to suppress delayed-type hypersensitivity (DTH) response and Th1 cytokines IL-2 and IFN-r in grafted hosts and promote graft survival (p. 184-185), which is also the effective amount defined in the specification (p. 7) to reduce apoptosis, increase the number, migration and proliferation of CECs or to slow a decrease in the number of CECs as in claim 27 or to prevent the density from decreasing by more than 50…or 500 cells/mm2 within the first 6 months as in claim 36. Hamrah also teaches that -MSH was administered to the eye of the subject twice per week as in claim 38. Hamrah also teaches detecting CECs before or after administration of -MSH as in claim 41 because the corneal allografts were examined and monitored to identify the effects of -MSH before and after treatment. The recipient with orthotopic corneal transplantation disclosed by Hamrah is the subject has been diagnosed as in need of a transplant of corneal tissue or CECs as in claim 47. Thus, claims 1-5, 16, 27, 32-33, 36, 38, 41 and 47 are anticipated by Hamrah et al.

9.	Claims 1-2, 27, 32, 33, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ru et al. (Sci. Rep. 20 5:18619. DOI:10.1038/srep18619, as in IDS) as evidenced by Kheirkhah et al. (Am J. Ophthalmol. 2015; 159:1022-1026.e2. doi:10.1016/j.aj0.2015.03.011).
Ru et al. teach a method of treating a dry disease comprising administering to the ocular surface of an eye of rats with dry eye diseases to inhibit cell loss of the ocular surface of the dry eye (p.2-11), which meets the limitation recited in claims 1 because the material (i.e.-MSH), the active step (administering to the ocular surface of an eye) and the disease (i.e. dry eye disease which is with CEC loss) disclosed by Ru are identical to those recited in instant claim 1, and  the dry eye disease is a condition with corneal endothelial cell (CEC) loss as evidenced by Kheirkhah et al. (Am J. Ophthalmol. 2015; 159:1022-1026.e2. doi:10.1016/j.aj0.2015.03.011). Kheirkhah teaches that patients with dry eye disease showed significantly lower corneal endothelial cell density (ECD) as compared to controls and there is a statistically significant correlation between corneal ECD and dry eye severity parameters including the OSDI score and corneal fluorescein staining (see abstract; p. 1). 
Ru teaches the effects of -MSH on ameliorating corneal dysfunction in dry eye disease and a dose of 10-4ug/ul or doses of 10-5, 10-4 and 10-3mg/ml on daily basis significantly ameliorate scopolamine-induced tear reduction on Day 7-28 (abstract; p.2, results) Ru teaches that -MSH at different doses ameliorates the corneal dysfunction and normalizes the expression of proinflammatory factors including TNF-a, IL-1b and IFN-r (p. 2). Ru teaches that a-MSH inhibits apoptosis in the cornea of dry eye via PKA and ErK pathways, and blocking PKA and Erk pathways abolishes the -MSH’s amelioration effect on corneal dysfunctions in the dry eye rats (see p. 3-6). Ru teaches that -MSH is in a form of an aqueous solution or suspension as in claim 32 (see p. 10, materials). Ru also teaches effect amounts to reduce apoptosis, increase the number, migration and proliferation of CECs or to slow a decrease in the number of CECs as in claim 27 or to prevent the density from decreasing by more than 50…or 500 cells/mm2 within the first 6 months as in claim 36 because Ru teaches 10-4ug/ul or 10-5, 10-4 or 10-3mg/ml is effective to inhibit apoptosis and the doses disclosed by Ru are the effective amounts defined in the instant specification (see p. 7 of the instant specification). Ru also teaches that -MSH is administered to the eye of the subject on daily basis, which meet the limitation once daily as in claim 38 (p. 2, results). Thus, claims 1-2, 27, 32, 33, 36 and 38 are anticipated by Ru

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hamrah et al. (Transplantation, 2009; 88:180-187) in view of Okumura et al. (Am J. Pathol. 2012, 181: dx.doi.org/10.1016/jajpath.2012.03.033).
Hamrah is set forth above but fails to teach further administering a ROCK inhibitor to the subject as in claim 51.
While Hamrah does not teach further administering a ROCK inhibitor to the subject as in claim 51, Okumura et al. teach this limitation and provide motivation and an expectation of success in further administering a ROCK inhibitor to the subject because the ROCK inhibitor has been shown to convert CECs into a phenotype capable of regenerating in vivo endothelial tissue.  
In particular Okumura teaches that transplantation of CECs in combination with a ROCK inhibitor, Y-2763 successfully achieved the recovery of corneal transparency and injection of cultured CECs with the ROCK inhibitor enables regeneration of cornea in a primate model (see p.268, abstract; p.271-275). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Okumura with the teaching of Hamrah to include further administering a ROCK inhibitor to the subject in the method of Hamarh to reducing CEC loss and promote graft survival and integration with an expectation of success because Hamrah teaches a method of treating recipients with orthotopic corneal transplantation by subconjunctival a-MSH injection to the recipients twice weekly and the treatment significantly increases corneal graft survival in -MSH-treated recipients and suppress delayed-type hypersensitivity (DTH) response and Th1 cytokines IL-2 and IFN-r in grafted hosts and promote graft survival, while Okumura teaches that transplantation of CECs in combination with a ROCK inhibitor, Y-2763 successfully achieved the recovery of corneal transparency and injection of cultured CECs with the ROCK inhibitor enables regeneration of cornea in a primate model. In this combination, both Hamrah’s method and Okumura are performing the same functions in promoting survival and regeneration of donor corneal graft/CECs in the recipients with corneal transplant they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hamrah’s method by further using Okumura’ ROCK inhibitor used in the Okura’s method, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve promoting survival and regeneration of corneal grafts in the recipients with corneal transplantation  because Hamrah teaches a method of treating recipients with orthotopic corneal transplantation by subconjunctival a-MSH injection to the recipients twice weekly and the treatment significantly increases corneal graft survival in -MSH-treated recipients and suppress delayed-type hypersensitivity (DTH) response and Th1 cytokines IL-2 and IFN-r in grafted hosts and promote graft survival, and Okumura teaches that transplantation of CECs in combination with a ROCK inhibitor, Y-2763 successfully achieved the recovery of corneal transparency and injection of cultured CECs with the ROCK inhibitor enables regeneration of cornea in a primate model. Thus, it is obvious to combine two prior art elements (i.e. promoting survival of corneal grafts in corneal transplantation with a-MSH and promoting survival and regeneration of corneal or CECs transplantation in vivo with a ROCK inhibitor) according known methods (i.e. Hamrah’s method or Okumura’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

11.	Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrah et al. (Transplantation, 2009; 88:180-187) in view of Hedley et al. (US7169603) and Yamaguchi et al. (US2016/0271224, published Sep 22, 2016, priority Nov 20, 2013).
Hamrah is set forth above but fails to teach different forms of a-MSH as in claim 32 and different frequencies and regimens as in claim 38. 
Hedley et al. (US7169603) teaches a method of treating uveitis or diabetes in a subject by locally administering the subject a composition comprising an -MSH, and also teaches that the -MSH is in the form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension as in claim 32 (see col. 26, lines 7-18)
Yamaguchi et al. (US2016/0271224) teaches a method of reducing CEC loss in a subject in need thereof comprising administering to an eye of the subject a VIP including VIP in a form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension, and also teaches different regimens including administering to the eye of the subject (a) less than 1, 2, 3, 4, 5, or 6 times per day; (b) about 1, 2, 3, 4, 5, 6, or 7 times per week; or (c) once daily as related to claim 38 and wherein the subject with different ocular diseases including the ocular diseases recited in claims 2-5 (see paragraphs [0069]-[0072];[0005]-[0007]; [0074]; [0077]-[0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Hedley and Yamaguchi with the teaching of Hamrah to use -MSH is in the form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension and different regimens taught by Yamaguchi in the method of Hamarh to reducing CEC loss and promote graft survival and integration with an expectation of success because Hamrah teaches a method of treating recipients with orthotopic corneal transplantation by subconjunctival a-MSH injection to the recipients twice weekly and the treatment significantly increases corneal graft survival in -MSH-treated recipients and suppress delayed-type hypersensitivity (DTH) response and Th1 cytokines IL-2 and IFN-r in grafted hosts and promote graft survival, while Hedley teaches a method of treating uveitis or diabetes in a subject by locally administering the subject a composition comprising an -MSH, and also teaches that the -MSH is in the form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension and Yamaguchi teaches a method of reducing CEC loss in a subject in need thereof comprising administering to an eye of the subject a VIP including VIP in a form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension, and different regimens as in claim 38 for treating different ocular diseases related to CEC loss. In this combination, both Hamrah’s method and Hedley’s method and Yamaguchi’s method are performing the same functions in promoting survival and regeneration of donor corneal graft/CECs in the recipients with corneal transplant or patients with ocular diseases related to CEC loss they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hamrah’s method using Hedley’s method and -MSH in a different form and Yamaguchi’s method and regimens, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve promoting survival and regeneration of corneal grafts in the recipients with corneal transplantation and reducing CEC loss  because Hamrah teaches a method of treating recipients with orthotopic corneal transplantation by subconjunctival -MSH injection to the recipients twice weekly and the treatment significantly increases corneal graft survival in -MSH-treated recipients and suppress delayed-type hypersensitivity (DTH) response and Th1 cytokines IL-2 and IFN-r in grafted hosts and promote graft survival, and Hedley teaches a method of treating uveitis or diabetes in a subject by locally administering the subject a composition comprising an -MSH, and also teaches that the -MSH is in the form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension and Yamaguchi teaches a method of reducing CEC loss in a subject in need thereof comprising administering to an eye of the subject a VIP including VIP in a form of an aqueous solution, a solid, an ointment, a gel, a liquid, a hydrogel, an aerosol, a mist, a polymer, a contact lens, a film, an emulsion, or a suspension, and different regimens as in claim 38 for treating different ocular diseases related to CEC loss. Thus, it is obvious to combine two prior art elements (i.e. promoting survival of corneal grafts in corneal transplantation with -MSH and promoting survival and regeneration of corneal or CECs in vivo and -MSH in a different form and reducing CEC loss using different regimens) according known methods (i.e. Hamrah’s method or Hedley’s method or Yamaguchi’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


Conclusion

12.	NO CLAIM IS ALLOWED.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 18, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649